DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 and 14-22 are pending in this application. Claims 12 and 13 have been canceled.

Claim Objections
Claims 1, 17 and 22 are objected to because of the following informalities:  

Regarding Claim 1, the limitation “into the interior of the combustion chamber” in Lines 8-9 would be clearer if written as “into the interior of the combustion chamber volume”.

Regarding Claims 17 and 22, the limitation “on a side facing away from the combustion chamber or on a side facing the combustion chamber” would be clearer if written “on a side facing away from the combustion chamber volume or on a side facing the combustion chamber volume”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 17, the limitation “the coolant outlet” renders the claim indefinite. It is unclear whether the limitation is referring to the coolant outlet of the baffle, as claimed in claim 2, from which Claim 17 depends, or the coolant outlet of the annular baffle as claimed in Claim 9, from which Claim 17 also depends.  For the purposes of this examination the limitation will be interpreted as the coolant outlet of the baffle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-11, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (U.S. Patent No. 3,242,668), hereinafter Ellis, in view of Goddard (U.S. Patent No. 2,558,484), hereinafter Goddard, and Adriany (U.S. Pre-grant Publication 2018/0087443), hereinafter Adriany.

Regarding Independent Claim 1, Ellis discloses a combustion chamber section for a combustion chamber for a rocket engine (Figure 1), the combustion chamber section comprising:
a combustion chamber body, 12, which encloses a combustion chamber volume, 13, and 
at least one baffle, 30, connected the combustion chamber body (Figure 1 – the baffles, 30, are connected to the combustion chamber/combustion chamber body) and projecting from the combustion chamber body into the interior of the combustion chamber (the baffles, 30, project/extend from the wall into the combustion chamber),
wherein the at least one baffle comprises at least one coolant channel, (the channels that make up the cooling circuit, 38, are the at least one coolant channel).
Ellis does not disclose coolant channels are arranged in the combustion chamber body,
the baffles formed integrally with the combustion chamber body,
the at least one coolant channel in the baffle fluidly connected to at least one of the coolant channels in the combustion chamber body.
However, Goddard teaches a rocket engine (Figure 1 – Column 1, Lines 1-10 – the system is a rocket engine) with a combustion chamber body, 10, 11 and 15, in which coolant channels are arranged (the passage, 11, and passages, 32, are coolant channels that are within the combustion chamber body, therefore the channels, 32, are the claimed coolant channels), a baffle (the baffle is the structure formed by the partition, 22, and the wall, 16, form a baffle in the combustion chamber), wherein the at least one baffle comprises at least one coolant channel, S, fluidly connected to at least one of the coolant channels in the combustion chamber body (Column 2, Lines 5-11 – the coolant from the coolant channels, 11 and 32, flow into the coolant channel, S, of the baffle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ellis by making the combustion chamber body include coolant channels and fluidly connecting the cooling channels of the combustion chamber body to the at least one coolant channel in the baffle, as taught by Goddard, in order to provide an improved and effective means for cooling the combustion chamber (Goddard – Column 1, Lines 6-10).
Ellis in view of Goddard do not disclose the baffles formed integrally with the combustion chamber body.
However, Adriany teaches making a combustion chamber of a rocket with heat exchanger/cooling channels is formed as a single integral piece (Paragraphs 0070 and 0072 – it is noted that Applicant defines “integrally formed” on Page 3, Lines 14-18 - the engine, which includes the combustion chamber body and additional components, i.e. baffles, is created using additive manufacturing and therefore a single/integral piece).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ellis in view of Goddard by making the combustion chamber body and connected baffles using an additive manufacturing process, as taught by Adriany, resulting in the baffles being integrally formed with the combustion chamber body in order to optimize the amount of materials used to generate the engine where the engine has no joints, fasteners or any other areas that could present a risk for damage (Adriany – Paragraph 0072).

Regarding Claim 2, Ellis in view of Goddard and Adriany disclose the invention as claimed and discussed above. Ellis further discloses the baffle comprises a coolant inlet (the end of the coolant circuit, 38, closer to the combustion chamber body, 12, is the inlet – See annotated figure below for clarification) and a coolant outlet (the end of the coolant circuit, 38, at the radially inner side of the baffle is the coolant outlet – See annotated figure below for clarification), and wherein the at least one coolant channel of the baffle extends between the coolant inlet and the coolant outlet (the coolant channel, 38, extends between the inlet and outlet).

    PNG
    media_image1.png
    798
    815
    media_image1.png
    Greyscale


Regarding Claim 3, Ellis in view of Goddard and Adriany disclose the invention as claimed and discussed above. Ellis in view of Goddard and Adriany, as discussed so far, do not disclose the coolant inlet of the baffle is fluidly connected to the at least one of the coolant channels in the combustion chamber body.
However, Goddard teaches a coolant inlet of the baffle (Figure 1 – the portion of the baffle into which the coolant channels, 32, opening into is the coolant inlet) is fluidly connected to the at least one of the coolant channels in the combustion chamber body(the coolant in the coolant channels, 32, flow into the baffle coolant inlet, therefore they are fluidly connected).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ellis in view of Goddard and Adriany to have the coolant inlet of the baffle fluidly connected to the at least one of the coolant channels in the combustion chamber body, as taught by Goddard, for the same reasons discussed above for Claim 1.

Regarding Claims 4 and 15, Ellis in view of Goddard and Adriany disclose the invention as claimed and discussed above. Ellis in view of Goddard and Adriany, as discussed so far, do not disclose wherein each of the coolant channels in the combustion chamber body has a coolant outlet, and wherein in a circumferential direction along a cross-section of the combustion chamber body, next to one of the coolant outlets, another coolant outlet of a coolant channel in the combustion chamber body or the coolant outlet of the baffle is arranged.
However, Goddard teaches each of the coolant channels in the combustion chamber body has a coolant outlet (Figure 1 – the opening at the top of the passage/channel, 32, is the coolant outlet of the channels, and wherein in a circumferential direction along a cross-section of the combustion chamber body, next to one of the coolant outlets, another coolant outlet of a coolant channel in the combustion chamber body is arranged (Figure 1 – Column 2, Lines 5-11 – the channels, 32, are a plurality of channels that are shown to be in one radial position in Figure 1 therefore since the combustion chamber is revolved around a longitudinal axis the channels would be distributed circumferentially about the axis in a cross-section along the partition, 22. Therefore the coolant outlets of the channels will be next to one another in the circumferential direction – similar to the ports/channels, 60, shown in Figures 3 and 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ellis in view of Goddard and Adriany to have the coolant inlet of the baffle fluidly connected to the at least one of the coolant channels in the combustion chamber body, as taught by Goddard, for the same reasons discussed above for Claim 1.

Regarding Claims 5 and 16, Ellis in view of Goddard and Adriany disclose the invention as claimed and discussed above. Ellis in view of Goddard and Adriany, as discussed so far, do not disclose a coolant channel in the combustion chamber body ends in the longitudinal direction of the combustion chamber body at the level of the coolant inlet of the baffle and opens into the at least one coolant channel of the baffle.
However, Goddard teaches a coolant channel in the combustion chamber body ends in the longitudinal direction of the combustion chamber body at the level of the coolant inlet of the baffle (Figure 1 – the channel, 32, shown in Figure 1 ends with the outlet/opening facing in the longitudinal direction, i.e. up and down in the figure, and in alignment with the coolant inlet of the baffle and therefore at the level/same radial distance from the center axis of the combustion chamber body) and opens into the at least one coolant channel of the baffle (Figure 1 – the one coolant channel, 32, opens into the at least one coolant channel of the baffle, S).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ellis in view of Goddard and Adriany such that the outlet of the cooling channel of the combustion chamber body ends in the longitudinal direction and is at the same level as the coolant inlet of the cooling channel of the baffle, i.e. at the same radial distance from the centerline of the combustion chamber body, so that the coolant channel of the combustion chamber body opens into the at least one coolant channel of the baffle, as taught by Goddard, for the same reasons as discussed above for Claim 1.

Regarding Claims 6 and 18, Ellis in view of Goddard and Adriany disclose the invention as claimed and discussed above. Ellis further discloses a first coolant channel in the baffle (Figure 1 – the bottom most horizontal passage/channel of the coolant circuit, 38, in the figure is the first coolant channel – See annotated figure below for clarification) is a coolant supply channel fluidically connected to the coolant inlet (Figure 1 – the first channel receives coolant from the coolant inlet and supplies it to the other channels of the circuit, 38, therefore it is a supply channel) and extending on a first side of the baffle (the first channel is on the radially outermost side of the baffle – See annotated figure below for clarification), and wherein a second coolant channel in the baffle (the top most horizontal channel of the circuit, 38, is the second coolant channel – See annotated figure below for clarification) is a discharge channel (Column 4, Lines 22-28 - the second coolant channel directs the coolant out of the baffle and therefore is a discharge channel) extending on a second side of the baffle (the second channel is on the radially innermost side of the baffle).
Further the combination of Ellis in view of Goddard and Adriany, as discussed above, would result in the coolant inlet being fluidly connected to the at least one coolant channel in the combustion chamber body, therefore the first coolant channel of the baffle would be in fluid communication with the at least one coolant channel in the combustion chamber body. Thus the combination of Ellis in view of Goddard and Adriany disclose the limitations of Claim 6.


    PNG
    media_image2.png
    771
    751
    media_image2.png
    Greyscale


Regarding Claim 10, Ellis in view of Goddard and Adriany disclose the invention as claimed and discussed above. Ellis further discloses a combustion chamber for a rocket engine with a combustion chamber section (Column 1, Lines 10-12 – the combustion chamber section shown is for a combustion chamber for a rocket engine).
Thus the combination of Ellis in view of Goddard and Adriany would result in a combustion chamber for a rocket engine comprising combustion chamber section according to Claim 1.

Regarding Claim 11, Ellis in view of Goddard and Adriany disclose the invention as claimed and discussed above. Ellis further discloses a rocket engine (Column 1, Lines 10-12 – the combustion chamber section shown is for a combustion chamber for a rocket engine) comprising a combustion chamber (the rocket engine has the combustion chamber shown in Figure 1).
Thus the combination of Ellis in view of Goddard and Adriany would result in a rocket engine comprising a combustion chamber according to Claim 10.
The remaining limitations are listed as alternatives and therefore are not required when at least one other alternative is disclosed.

Regarding Claims 19 and 20, Ellis in view of Goddard and Adriany disclose the invention as claimed and discussed above. Ellis further discloses at least one third coolant channel fluidically connects the coolant supply channel to the coolant discharge channel (the vertical channel of the conduit, 38, fluidically connects the first/supply channel and the second/discharge channel – See annotated figure below for clarification).

    PNG
    media_image2.png
    771
    751
    media_image2.png
    Greyscale


Regarding Independent Claim 14, Ellis discloses a combustion chamber section (Figure 1) including a combustion chamber body, 12, which encloses a combustion chamber volume, 13, a baffle, 30, connected the combustion chamber body (Figure 1 – the baffles, 30, are connected to the combustion chamber/combustion chamber body) and projecting from the combustion chamber body into the interior of the combustion chamber (the baffles, 30, project/extend from the wall into the combustion chamber), the baffle includes at least one coolant channel (the channels that make up the cooling circuit, 38, are the at least one coolant channel).
Ellis does not disclose a method of manufacturing a combustion chamber section,
coolant channels are arranged in the combustion chamber body,
the baffles formed integrally with the combustion chamber body,
the at least one coolant channel in the baffle fluidly connected to at least one of the coolant channels in the combustion chamber body, the method comprising:
building up the combustion chamber section by an additive layer manufacturing technique; and 
no material joining together by the additive layer manufacturing method at positions where the coolant channels of the combustion chamber body and the at least one coolant channel of the baffle are located.
However, Goddard teaches a rocket engine (Figure 1 – Column 1, Lines 1-10 – the system is a rocket engine) with a combustion chamber body, 10, 11 and 15, in which coolant channels are arranged (the passage, 11, and passages, 32, are coolant channels that are within the combustion chamber body, therefore the channels, 32, are the claimed coolant channels), a baffle (the baffle is the structure formed by the partition, 22, and the wall, 16, form a baffle in the combustion chamber), wherein the at least one baffle comprises at least one coolant channel, S, fluidly connected to at least one of the coolant channels in the combustion chamber body (Column 2, Lines 5-11 – the coolant from the coolant channels, 11 and 32, flow into the coolant channel, S, of the baffle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ellis by making the combustion chamber body include coolant channels and fluidly connecting the cooling channels of the combustion chamber body to the at least one coolant channel in the baffle, as taught by Goddard, in order to provide an improved and effective means for cooling the combustion chamber (Goddard – Column 1, Lines 6-10).
Ellis in view of Goddard do not disclose a method of manufacturing a combustion chamber section,
the baffles formed integrally with the combustion chamber body,
the method comprising:
building up the combustion chamber section by an additive layer manufacturing technique; and 
no material joining together by the additive layer manufacturing method at positions where the coolant channels of the combustion chamber body and the at least one coolant channel of the baffle are located.
However, Adriany teaches a method of manufacturing a combustion chamber of a rocket with heat exchanger/cooling channels is formed as a single integral piece (Paragraphs 0070 and 0072 – it is noted that Applicant defines “integrally formed” on Page 3, Lines 14-18 - the engine, which includes the combustion chamber body and additional components, i.e. baffles, is created using additive manufacturing and therefore a single/integral piece), the method comprising:
building up the combustion chamber section by an additive layer manufacturing technique (Paragraphs 0070, 0072 and 0155 – the rocket engine, and therefore the combustion chamber section, is built up in layers by additive manufacturing); and
no material joining together by the additive layer manufacturing method at position where the coolant channels are located (Paragraph 0155 – the cross-sections of the coolant channels are formed in each layer therefore channels are formed, i.e. absence of material, as each layer is produced in the manufacturing process).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ellis in view of Goddard by using the method of manufacturing the combustion chamber section, as taught by Adriany, to manufacture the combustion chamber section, i.e. the combustion chamber body and baffles, of Ellis in view of Goddard, resulting in the baffles being integrally formed with the combustion chamber body and the method comprising building up the combustion chamber section by an additive layer manufacturing technique; and no material joining together by the additive layer manufacturing method at positions where the coolant channels of the combustion chamber body and the at least one coolant channel of the baffle are located in order to optimize the amount of materials used to generate the engine where the engine has no joints, fasteners or any other areas that could present a risk for damage (Adriany – Paragraph 0072).

Claim(s) 7-9, 17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Goddard and Adriany as applied to claims 1 and 6 above, and further in view of Buswell (U.S. Patent No. 3,242,670), hereinafter Buswell.

Regarding Claims 7 and 21, Ellis in view of Goddard and Adriany disclose the invention as claimed and discussed above. Ellis further discloses a plurality of baffles, 30, protrude into the interior of the combustion chamber (a plurality of the baffles, 30, extend into the combustion chamber.
Ellis in view of Goddard and Adriany do not disclose wherein all the plurality of baffles are connected at their inner end by an annular baffle.
However, Buswell teaches a combustion chamber section (Figures 1-3) with a plurality of baffles, 42, that protrude into the combustion chamber (Figures 1 and 3 – the baffles, 42, extend into the combustion chamber, 20) wherein the plurality of baffles are connected at their inner end by an annular baffle (Figure 2 – the inner ends of the plurality of baffles, 42, is connected to an annular baffle, 43).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ellis in view of Goddard and Adriany by incorporating an annular baffle that is connected to the inner ends of the plurality of baffles, as taught by Buswell, in order to provide a baffle structure that is stiff in construction (Buswell - Column 1, Lines 46-50) and therefore will be less likely to be damaged.

Regarding Claim 8, Ellis in view of Goddard, Adriany and Buswell disclose the invention as claimed and discussed above. Ellis in view of Goddard, Adriany and Buswell, as discussed so far, do not disclose the annular baffle comprises at least one coolant channel fluidly coupled to the at least one coolant channel of the plurality of baffles.
However, Buswell teaches the plurality of baffles includes at least one coolant channel, 120, and the annular baffle comprises at least one coolant channel (Column 4, Lines 34-43 – the annular baffle, 43, has a coolant channel, 120, and the coolant channels that make the baffle porous) fluidly coupled to the at least one coolant channel of the plurality of baffles (Column 4, Lines 34-43 – the plurality of baffles and the annular baffle receive coolant from the same source and therefore are fluidly coupled).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ellis in view of Goddard, Adriany and Buswell by making the annular baffle porous and have at least one coolant channel that is fluidly coupled to the at least one coolant channel of the plurality of baffles, as taught by Buswell, in order to provide cooling for the annular baffle (Buswell – Column 4, Lines 1-4 and 39-41).

Regarding Claim 9, Ellis in view of Goddard, Adriany and Buswell disclose the invention as claimed and discussed above. Buswell discloses the at least one coolant channel of the annular baffle comprises a coolant outlet (Column 4, Lines 34-43 – the coolant flows out through the porous wall of the annular baffle therefore the outlets of the channels that make the wall porous are the coolant outlets of the annular baffle).
Thus the combination of Ellis in view of Goddard, Adriany and Buswell, as discussed above, would result in the limitations of Claim 9.

Regarding Claim 17, Ellis in view of Goddard, Adriany and Buswell disclose the invention as claimed and discussed above. Ellis further discloses the coolant outlet is on a side facing away form the combustion chamber (Figure 1 – the coolant outlet of the baffle is on the leftmost side of the baffle and therefore on the side facing away from the combustion chamber).

Regarding Claim 22, Ellis in view of Goddard, Adriany and Buswell, as discussed so far, do not disclose the annular baffle comprises at least one coolant channel fluidly coupled to the at least one coolant channel of the plurality of baffles; and
wherein the at least one coolant channel of the annular baffle comprises a coolant outlet arranged either on a side facing away from the combustion chamber or on a side facing the combustion chamber.
However, Buswell teaches the plurality of baffles includes at least one coolant channel, 120, and the annular baffle comprises at least one coolant channel (Column 4, Lines 34-43 – the annular baffle, 43, has a coolant channel, 120, and the coolant channels that make the baffle porous) fluidly coupled to the at least one coolant channel of the plurality of baffles (Column 4, Lines 34-43 – the plurality of baffles and the annular baffle receive coolant from the same source and therefore are fluidly coupled); and
wherein the at least one coolant channel of the annular baffle comprises a coolant outlet  (Column 4, Lines 34-43 – the coolant flows out through the porous wall of the annular baffle therefore the outlets of the channels that make the wall porous are the coolant outlets of the annular baffle) arranged on a side facing the combustion chamber (Column 4, Lines 34-43 – the outlets inject the coolant into the combustion chamber volume and therefore are on a side facing the combustion chamber volume).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ellis in view of Goddard, Adriany and Buswell by making the annular baffle porous and have at least one coolant channel that is fluidly coupled to the at least one coolant channel of the plurality of baffles; wherein the at least one coolant channel of the annular baffle comprises a coolant outlet arranged either on a side facing away from the combustion chamber or on a side facing the combustion chamber, as taught by Buswell, in order to provide cooling for the annular baffle (Buswell – Column 4, Lines 1-4 and 39-41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ROBERT THOMAS/Examiner, Art Unit 3741